Citation Nr: 1525483	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-23 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

1.  Entitlement to an effective date earlier than June 28, 2010, for the grant of service connection for coronary artery disease status post myocardial infarction. 

2.  Entitlement to an effective date earlier than June 28, 2010, for service connection for diabetes mellitus.


REPRESENTATION


Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.    

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2012 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
	
The Veterans Benefits Management System (VBMS) includes a copy of a February 2015 VA Form 9 that perfected the issue of entitlement to an earlier effective date for the grant of service connection for diabetes mellitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2015 VA Form 9 and in correspondence received in May 2015, the Veteran indicated that he wanted a videoconference hearing before the Board.  To date, he has not been afforded such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




